The Court
overruled the objections, saying that it is not reasonable that the party should have all the benefits of being present *248in court, and not liable to its disadvantages. The benefit of the act might be entirely avoided by the party concealing himself, or the opposite party may not know his residence. But the Court not being satisfied that the witness had departed and Was out of the District of Columbia at the time of the trial, rejected the deposition ; upon which, a juror was withdrawn by consent, and the cause continued.